Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 1 of 22 PageID #: 560




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 CHARLES REAGAN,                                     )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )    Case No. 1:19-cv-03794-TWP-MG
                                                     )
 CHOSEN CONSULTING, LLC,                             )
                                                     )
                              Defendant.             )

           ENTRY ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

        This matter is before the Court on a Motion for Summary Judgment (Filing No. 32) filed

 by Defendant Chosen Consulting, LLC ("Chosen Healthcare"). Plaintiff Charles Reagan

 ("Reagan") initiated this action against Chosen Healthcare alleging gender discrimination in

 violation of Title VII of the Civil Rights Act of 1964 ("Title VII") (Filing No. 1 at 3). Chosen

 Healthcare has moved the Court for summary judgment on this claim, arguing that it terminated

 Reagan's employment for legitimate, nondiscriminatory reasons, namely that he engaged in abuse

 against multiple residents (Filing No. 32; Filing No. 33). For the following reasons, the Court

 denies the Motion.

                                     I.     BACKGROUND

        The following facts are not necessarily objectively true; the Court, as required by Federal

 Rule of Civil Procedure 56, presents them in the light most favorable to Reagan as the non-moving

 party. See Hansen v. Fincantieri Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014); Anderson

 v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

        Reagan, who is male, first worked for Chosen Healthcare from 1996 through 1999. He

 was rehired in June 2017 to serve as a Certified Nursing Assistant ("CNA") in its Essex Nursing
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 2 of 22 PageID #: 561




 and Rehabilitation facility in Lebanon, Indiana ("Essex") (Filing No. 36-7 at 1). He had previously

 worked as a CNA at this location. His job description required, among other things, that he must

        1.      "work well with residents and staff",

        2.      "accept supervision and constructive criticism",

        3.      "possess the ability and willingness to deal tactfully with staff, residents,
                family members, visitors, government agencies/personnel and the general
                public",

        4.      "possess the ability and willingness to work harmoniously with other
                personnel",

        5.      "have patience, tact, a cheerful disposition and enthusiasm, as well as the
                willingness to handle difficult residents based on whatever cognitive level
                they are currently functioning",

        6.      "not pose a direct threat to the health or safety of other individuals in the
                workplace", and

        7.      "cope with the mental and emotional stress of the position".

 (Filing No. 33-2 at 1–2). On top of his general duties, Reagan was specifically used as the primary

 enforcer of the facility's tobacco and alcohol policies, often requiring him to confiscate cigarettes

 and alcohol from residents (Filing No. 36-1 at 3–4, 12). The role of "male authority figure" made

 Reagan feel at times that he was "targeted" by some aggrieved residents because of his gender. Id.

 No women were tasked with this job, and he believes he was picked for the duty because of his

 "deep, stern" voice. Id. at 4, 10, 11. As a result of being used "as a cop," Reagan made a complaint

 of gender discrimination to the former Administrator at Essex, Roger Brannan ("Brannan"), in

 September or October 2017 (Filing No. 36-26 at 6; Filing No. 36-1 at 7).

        Reagan was also required to comply with Chosen Healthcare's Resident Abuse and Neglect

 Policy ("Abuse Policy"), which recognized that "each resident has the right to be free from abuse,

 neglect, and misappropriation of resident property." (Filing No. 33-3 at 1.) Under the Abuse Policy,

 abuse included that which was "verbal," "sexual," "physical," and "mental." Id. at 1–2. The Abuse



                                                  2
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 3 of 22 PageID #: 562




 Policy stated that "if the alleged violation is substantiated, appropriate corrective action will be

 taken." Id. at 4. While the Abuse Policy is silent as to next steps if abuse cannot be substantiated

 beyond a resident report, see id., abuse in any of the above-listed varieties was "STRICTLY

 PROHIBITED" and would result in suspension, investigation, and "possible termination." (Filing

 No. 33-4 at 1.) Reagan acknowledged receipt of the Abuse Policy on June 19, 2017 (Filing No.

 33-5 at 1), and understood that resident abuse could lead to termination (Filing No. 33-1 at 4, 5).

        Exactly one year later, Reagan received his annual Employee Performance Review, where

 his supervisor Deborah Thomas ("Thomas") indicated that he was "excellent" (the highest rating)

 in five of six categories: (1) "Job Knowledge," (2) "Work Quality," (3) "Attendance/Punctuality,"

 (4) "Initiative," and (5) "Dependability." (Filing No. 36-18 at 1.) In the final category—

 "Communication/Listening Skills"—Thomas marked his performance as "Good" (the second

 highest rating), indicating that his "[m]ale voice can sometimes be taken as yelling/arguing when

 not." Id. Reagan received a total score of 29 out of 30 points, and Thomas thanked him "for all

 [his] help." Id. Following this review, Reagan received a pay raise of 3%; approximately six

 months earlier, he had received a 13% pay raise because of a "new pay scale." Id. at 2–3.

        From September 9, 2018 to September 14, 2018, the Indiana State Board of Health

 ("Board") conducted a recertification and licensee survey at Essex (Filing No. 33-20 at 1). This

 process included an audit involving a resident interview component, which itself included asking

 residents whether they had been abused at Essex. Id. During these interviews, three residents

 made four abuse allegations against Reagan—who had previously never been disciplined by

 Chosen Healthcare for any policy violation (Filing No. 36-7 at 2). These abuse allegations resulted

 in his immediate suspension and an investigation into the accusations (Filing No. 33-20 at 2).

 Brannan noted in an email that "[t]he allegations being made to surveyors are from smokers who




                                                  3
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 4 of 22 PageID #: 563




 have had their privileges reduced," and "the smokers are out to get [Reagan] because they don't

 like him." (Filing No. 36-6 at 1; see also Filing No. 36-7 at 2 ("Each resident that filed an allegation

 of abuse against me did not like me due to enforcing Chosen[ Healthcare]'s smoking policy and/or

 some other reason.").)

         Specifically, one complaint indicated that Reagan told a resident "I could do something to

 you that you would never forget." (Filing No. 33-6 at 1, 4.) Another complaint from this resident

 expressed that Reagan "scares" the resident (Filing No. 33-8 at 1). This resident—a smoker who

 had called Reagan a "prick" and a "Brutus transvestite" for administering the tobacco rules (Filing

 No. 36-1 at 11)—suffers from schizophrenia and bipolar disease (Filing No. 36-5 at 1). Reagan

 believed that this resident "doesn't like any males." (Filing No. 36-1 at 11.)

         A different resident complained that Reagan had been "throwing [the resident] around."

 (Filing No. 33-7 at 1.) This resident, also a smoker ostensibly unhappy with Reagan's enforcement

 of tobacco regulations (Filing No. 36-1 at 12; Filing No. 36-6 at 1), suffers from Parkinson's

 disease and dementia (Filing No. 36-8 at 1). When this incident was reported to Licensed Practical

 Nurse Teresa Cain ("LPN Cain"), a Board surveyor saw LPN Cain "roll her eyes," noting that this

 resident frequently made "false claims" against workers. Id. Because she "knew" these allegations

 were false, and she found no marks on the resident, LPN Cain indicated that she "would not report

 [the] accusation." Id. Later, though Thomas indicated that she would need to "re-educate" LPN

 Cain because all allegations of abuse should be reported, LPN Cain still received a score of 28 out

 of 30 points and a 3% pay raise following her next annual review. Id.; Filing No. 36-21 at 1.

         Finally, another resident's complaint specified that Reagan "came into [a resident's] room

 a few weeks ago and insisted that the door stay open. He was also rude to her." (Filing No. 33-9 at

 1.) But according to Reagan, this resident, another agitated smoker (see Filing No. 36-6 at 1), also




                                                    4
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 5 of 22 PageID #: 564




 did not like him because he kept "waking her up" at mealtimes (Filing No. 36-1 at 10). Thomas,

 for her part, shared with Board surveyors that she had spoken with Reagan "a couple of times in

 the past for talking in a loud voice to residents." (Filing No. 36-3 at 5.)

        As part of its investigation, Chosen Healthcare interviewed both Reagan (who consistently

 denied the allegations) and the residents accusing him of abuse (Filing No. 33-20 at 2; Filing No.

 36-7 at 2). But because no other individuals witnessed the alleged events, Chosen Healthcare

 ascertained that it could not entirely and independently "substantiate" the four abuse allegations

 (Filing No. 33-20 at 2). As Reagan recognizes, because these instances of abuse were

 "unsubstantiated," they were essentially "just a he-said-he-said or she-said situation." (Filing No.

 33-1 at 26.) According to Reagan, these false reports and situations are not rare, and CNAs are

 daily accused of abuse (Filing No. 36-1 at 19). Reagan acknowledges that "[i]f [residents] made

 those reports [against him], then they made those reports. I'm not [going to] say they didn't make

 those reports." (Filing No. 33-1 at 17.)

        Following the investigation (which Reagan doubts actually transpired (see Filing No. 33-1

 at 16)), Brannan suggested ending Reagan's employment, noting that a Board surveyor "want[ed]

 a decision on him" the next day (Filing No. 36-13 at 2). Leadership at Chosen Healthcare—former

 Regional Operations Director Randy Hornstein ("Hornstein"), Vice President of Clinical Laura

 Mace ("Mace"), and former Human Resources Director Wendy Schippers ("Schippers")—agreed

 with the recommendation and decided to terminate Reagan. (Filing No. 33-11 at 1, 2). In a separate

 email to these leaders, Brannan stated that Reagan "has always had a cocky mouth." (Filing No.

 36-19 at 1.) Reagan does not know Mace or Schippers (Filing No. 33-1 at 22), he does not assert

 that Hornstein (nor Mace or Schippers, for that matter) ever demonstrated hostility toward

 individuals because of their gender (Filing No. 33-10 at 2).




                                                    5
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 6 of 22 PageID #: 565




         On September 13, 2018, Brannan informed Reagan that his employment was terminated

 because of the alleged abuse, but would not provide details concerning the reported incidents

 (Filing No. 33-1 at 13–14). Later, Brannan indicated in emails that he terminated Reagan, that

 "[s]urveyors wanted [Reagan] fired," and that the "[a]llegations could not be substantiated." (Filing

 No. 36-13 at 3, 7.) Another employee, however, stated in an email that Reagan was let "go as a

 result of substantiated resident abuse." Id. at 6. In Reagan's view, though, the termination decision

 was driven by two coworkers with no supervisory power over him who controlled the "passive"

 Brannan and who did not like Reagan because he was a man (but who, Reagan admits, tried to

 drive "pretty much" everybody—including women—out of Essex) (Filing No. 36-1 at 3–5, 7). 1

         Meanwhile, the only other CNA at Essex terminated for resident abuse from January 1,

 2015 to November 1, 2019, was Merce Hale ("CNA Hale"), who is incidentally Reagan's mother

 (Filing No. 33-12 at 2; Filing 36-7 at 1). Before her termination, two initial abuse allegations were

 received by Chosen Healthcare about CNA Hale. First, the brother-in-law of a resident reported

 that the resident's arm had a pink spot, which the resident had indicated was made by "the skinny

 lady," who was assumed to be CNA Hale, on July 8, 2018 (Filing No. 33-15 at 1, 2). CNA Hale

 was immediately suspended, and though it was initially alleged that the pink spot was created by

 CNA Hale grabbing the resident's arm during a shower, follow-up investigation of the matter

 resulted in a conclusion that abuse did not occur: (1) the resident frequently obtained a red spot on

 his arm at that location from his wheelchair, (2) CNA Hale denied ever giving the resident a

 shower, (3) the resident was found to be an "unreliable historian," (4) the resident's daughter

 indicated that her aunt and uncle were "crazy," that she had "trouble" with them at the "last facility


 1
   In his response brief, Reagan relied upon statements he made during his deposition that were relayed to him by a
 third party that were reportedly said by these coworkers and Brannan. But these statements are clearly double hearsay
 not to be considered on summary judgment. See Eaton v. J. H. Findorff & Son, Inc., 1 F.4th 508, 512 n.3 (7th Cir.
 2021) ("Inadmissible hearsay evidence may not be considered on summary judgment.") (citations omitted).



                                                          6
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 7 of 22 PageID #: 566




 resident lived," and that they were trying to get CNA Hale fired, (5) and the resident's sister and

 brother-in-law did not believe abuse occurred. Id. at 2. Second, during another Board audit (see

 Filing No. 36-16 at 3), a fellow CNA reported that she overheard CNA Hale "tell resident to take

 her shower now or she is not getting one" four months later on November 8, 2018 (Filing No. 33-

 16 at 1). CNA Hale was again immediately suspended, and an investigation found that the

 allegation "could not be substantiated" and there were "no concerns" expressed about CNA Hale

 by staff or residents. Brannan determined that CNA Hale needed to be "re-educated on speaking

 appropriately to residents." Id. at 2. After reviewing the Abuse Policy with CNA Hale, and her

 successful completion of a "post test," Brannan returned CNA Hale to work with a written

 disciplinary reprimand four days later on November 12, 2018. Id. Ultimately, CNA Hale was

 terminated on May 30, 2019, after a cook reported that she overheard CNA Hale threaten to slap

 a resident after he put his soiled hands near his mouth (Filing No. 33-13 at 1; Filing No. 50 at 1).

        CNA Hale, along with Reagan's wife Dara Reagan (who was also employed by Chosen

 Healthcare as a CNA) ("CNA Dara"), later stated that another female employee at Essex—

 Registered Nurse Toinette Mooday ("RN Mooday")—after a yelling match with a resident

 escalated to a call to police, was not terminated. Instead, RN Mooday "was allowed to leave

 Chosen [Healthcare] for another employer, which she found within a couple of days." (Filing No.

 36-15 at 2; Filing No. 36-25 at 1–2.) CNA Dara, however, also indicated that a different woman

 employed at Essex—Licensed Practical Nurse Sheila Hilker ("LPN Hilker")—"was terminated by

 Chosen" Healthcare after she and a resident "fought over a pitcher of tea" in July 2020 (Filing No.

 36-25 at 2). Though the incident occurred on a Saturday, LPN Hilker "was allowed to continue

 working until the following Monday, when a complaint for abuse was finally submitted and she

 was suspended." Id. Though CNA Dara indicates LPN Hilker was terminated, she also states that




                                                  7
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 8 of 22 PageID #: 567




 she "was not disciplined for abuse to the best of my knowledge." Id. Finally, during yet another

 Board audit (this time in August 2019), the Essex facility was found to have failed to follow several

 protocols, which Reagan characterizes would each constitute instances of abuse (see Filing No. 24

 passim).

        Eventually, Reagan filed a complaint against Chosen Healthcare on September 6, 2019,

 alleging gender discrimination under Title VII (Filing No. 1 at 3). On September 8, 2020, Chosen

 Healthcare moved for summary judgment (Filing No. 32).

                                II.        LEGAL STANDARD

        The purpose of summary judgment is to "pierce the pleadings and to assess the proof in

 order to see whether there is a genuine need for trial." Matsushita Elec. Indus. Co. v. Zenith Radio

 Corp., 475 U.S. 574, 587 (1986). Federal Rule of Civil Procedure 56 provides that summary

 judgment is appropriate if "the pleadings, depositions, answers to interrogatories, and admissions

 on file, together with the affidavits, if any, show that there is no genuine issue as to any material

 fact and that the moving party is entitled to a judgment as a matter of law." Hemsworth v.

 Quotesmith.com, Inc., 476 F.3d 487, 489–90 (7th Cir. 2007). In ruling on a motion for summary

 judgment, the court reviews "the record in the light most favorable to the non-moving party and

 draw[s] all reasonable inferences in that party's favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th

 Cir. 2009) (citation omitted). "However, inferences that are supported by only speculation or

 conjecture will not defeat a summary judgment motion." Dorsey v. Morgan Stanley, 507 F.3d 624,

 627 (7th Cir. 2007) (citation and quotation marks omitted). Additionally, "[a] party who bears the

 burden of proof on a particular issue may not rest on its pleadings, but must affirmatively

 demonstrate, by specific factual allegations, that there is a genuine issue of material fact that

 requires trial." Hemsworth, 476 F.3d at 490 (citation omitted). "The opposing party cannot meet

 this burden with conclusory statements or speculation but only with appropriate citations to


                                                  8
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 9 of 22 PageID #: 568




 relevant admissible evidence." Sink v. Knox County Hosp., 900 F. Supp. 1065, 1072 (S.D. Ind.

 1995) (citations omitted).

        "In much the same way that a court is not required to scour the record in search of evidence

 to defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits

 of [the] claim." Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citations and quotation

 marks omitted). "[N]either the mere existence of some alleged factual dispute between the parties

 nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

 for summary judgment." Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir. 1997)

 (citations and quotation marks omitted).

                                    III.       DISCUSSION

        Though Chosen Healthcare contends that Reagan has provided no direct evidence of

 gender discrimination (Filing No. 33 at 8–9), the Court need not delve into that argument because

 Reagan proceeds solely under the "indirect method." (See Filing No. 35 at 20.) "In discrimination

 cases, '[w]hen a defendant moves for summary judgment, the singular question for the district

 court is whether the plaintiff has introduced evidence that would permit a reasonable factfinder to

 conclude that the plaintiff's race, ethnicity, sex, religion, or other proscribed factor caused the

 discharge or other adverse employment action.'" Igasaki v. Illinois Dep't of Fin. & Pro. Regul.,

 988 F.3d 948, 957 (7th Cir. 2021) (citing Purtue v. Wisconsin Dep't of Corr., 963 F.3d 598, 602

 (7th Cir.), reh'g denied (July 31, 2020)). "One way of proving employment discrimination under

 Title VII remains the burden-shifting framework of McDonnell Douglas v. Green, 411 U.S.

 792 . . . (1973)," which "requires a plaintiff to make a prima facie case of discrimination"—that is,

 that "(1) he belongs to a protected class; (2) he met his employer's legitimate expectations; (3) he

 suffered an adverse employment action; and (4) another similarly situated employee outside of his

 protected class received better treatment from his employer." Id. (citing Marshall v. Indiana Dep't


                                                   9
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 10 of 22 PageID #: 569




  of Correction, 973 F.3d 789, 791–92 (7th Cir. 2020)). Once this prima facie case is made, "'the

  burden shifts to the employer to offer a nondiscriminatory motive, and, if the employer does so,

  the burden shifts back to the plaintiff to show that the employer's stated reason was a pretext.'" Id.

  (quoting Purtue, 963 F.3d at 601–02).

           Moreover, "a plaintiff need not use the McDonell [sic] Douglas framework after Ortiz [v.

  Werner Enters., Inc., 834 F.3d 760 (7th Cir. 2016)]," which instructs that "[t]he determinative

  question in discrimination cases is 'whether the evidence would permit a reasonable factfinder to

  conclude that the plaintiff's race, ethnicity, sex, religion, or other proscribed factor caused the

  discharge or other adverse employment action.'" Igasaki, 988 F.3d at 957–58 (citing Ortiz, 834

  F.3d at 765). But here, the parties argue the case under McDonnell Douglas, so the Court will

  analyze under that framework.

  A.       Prima facie case under McDonnell Douglas

           Chosen Healthcare concedes McDonnell Douglas's first and third prongs—that Reagan is

  a member of a protected class and that he suffered an adverse employment action (Filing No. 33

  at 9–10). 2 According to Chosen Healthcare, Reagan can neither prove that "he was meeting Chosen

  Healthcare's legitimate expectations" nor that "he was treated less favorably than similarly situated

  individuals outside his protected class". Id. at 10. Chosen Healthcare argues that Reagan did not

  meet its expectations because "he engaged in inappropriate, prohibited conduct towards residents."



  2
    That said, Chosen Healthcare contends that Reagan "faces a major hurdle as he is a male plaintiff alleging gender
  discrimination." (Filing No. 33 at 8 (citing Katerinos v. United States Department of the Treasury, 368 F.3d 733,736
  (7th Cir. 2004); Phelan v. City of Chi., 347 F.3d 679, 684 (7th Cir. 2003)). True, a male plaintiff alleging gender
  discrimination ordinarily "must show background circumstances that demonstrate that a particular employer has
  reason or inclination to discriminate invidiously against [males] or evidence that there is something fishy about the
  facts at hand." Phelan v. City of Chicago, 347 F.3d 679, 684 (7th Cir. 2003). But Chosen Healthcare has decided to
  concede this element, relieving Reagan of this burden (see Filing No. 33 at 9–10; but see Filing No. 35 at 20 n.22
  (arguing that "Reagan is a male in a female dominated field, the majority of the decision makers were female, no other
  employee had a performance review note their male/female character traits in order to dock them points, and Chosen
  departed from their procedures policies in an unprecedented way in disciplining female employees").



                                                           10
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 11 of 22 PageID #: 570




  Id. They also contend Reagan "cannot point to a single comparator who received better treatment

  by Chosen Healthcare." Id. They point out that the only other Essex CNA also terminated for

  resident abuse during the relevant time was a woman, CNA Hale. Id.

         As for any contention that CNA Hale was treated more favorably because she was not

  terminated until the third allegation against her, the first two complaints "came to different

  conclusions, and thus had mitigating circumstances that would distinguish Chosen Healthcare's

  treatment of them." Id. at 10–11. The first complaint, for instance, was found to not even have

  occurred. Id. at 11. And the second allegation revealed "no concerns" about CNA Hale; even so,

  she was counseled, given a written warning, and suspended for four days, demonstrating that she

  too faced punishment for her actions. Id. In contrast, four complaints involving allegations of

  physical and verbal abuse were made against Reagan. Id.

         Reagan responds that he was meeting Chosen Healthcare's "legitimate expectation" and

  "was not on any level of discipline". (Filing No. 35 at 20.) He argues that he was treated less

  favorably than women at Essex. Specifically, CNA Hale (again, his mother) "was able to return

  to work after both a substantiated and unsubstantiated allegation", whereas "[e]very complaint

  against Reagan was unsubstantiated but he was not permitted to return to work". Id. at 22. In

  short, though "multiple other employees discredited the complaints against Reagan[,]… for some

  reason Reagan's [alleged conduct] warranted termination where Hale's warranted a 'suspension.'"

  Id. at 23. Additionally, LPN Cain's "failure to not only report allegations of abuse under Chosen

  [Healthcare]'s policy but also her failure to adhere to Indiana statute would warrant termination."

  Id. Reagan asserts that Chosen Healthcare "refused to discipline her following her failure to report

  allegations of abuse." Id. at 24. He argues "it is fairly obvious" that LPN Cain "received better

  treatment" when she was simply "re-educated." Id. Finally, "[i]t is not unreasonable to infer from"




                                                  11
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 12 of 22 PageID #: 571




  Board audits that Chosen Healthcare "allows female employees accused of abuse to be disciplined

  under a different term (i.e. inappropriate workplace behavior)." Id. at 25.

          Chosen Healthcare replies that Reagan "has shown no comparator who was treated more

  favorably than him." (Filing No. 44 at 15.) First, "the undisputed evidence shows Chosen

  Healthcare also terminated a female employee for resident abuse." Id. "To the extent that [Reagan]

  argues [CNA] Hale was treated more favorably because she was not terminated when there were

  two prior abuse allegations against her," Chosen Healthcare explains that Reagan "fails to address

  that those allegations had mitigating circumstances that would distinguish Chosen Healthcare's

  treatment of them." Id. Specifically, complaints against CNA Hale took place over two years;

  "three abuse accusations were made against [CNA] Hale over a two-year period, as opposed to

  four abuse complaints made against [Reagan] at the same time." Id. As for CNA Hale receiving

  preferential treatment after the first allegation against her, Chosen Healthcare notes that it could

  conclusively determine that abuse did not occur because CNA Hale "was not even working when"

  the abuse was claimed to have occurred. Id. (citing Filing No. 33-15). 3

          Considering the second allegation, Reagan argues "the resident himself," along with "other

  residents and staff," had no concerns about CNA Hale. Id. at 16. Even so, CNA Hale still received

  corrective action. Id. Alleged abuse at the hands of Reagan, on the other hand, could not be

  substantiated merely because "none of the alleged abuse incidents were witnessed." Id. And

  contrary to Chosen Healthcare's contentions, "[t]he Abuse Policy does not dictate what action must

  be taken if an alleged violation cannot be substantiated beyond the residents' own statements, nor

  does it prohibit discipline or termination for such violations." Id. Reagan's divergent "tortured"


  3
   Though Chosen Healthcare claims that this exhibit demonstrates that Chosen Healthcare "could definitively confirm"
  at the time that CNA Hale "was not even working" when the alleged abuse occurred (Filing No. 44 at 15), this incident
  report merely states that Chosen Healthcare had determined that the resident's shower "was not given by" CNA Hale,
  and that CNA Hale had "indicated that she had never given [the resident] a shower." (Filing No. 33-15 at 2.)



                                                          12
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 13 of 22 PageID #: 572




  reading of the Abuse Policy is "nonsensical" because it would foreclose discipline not witnessed

  by others "in an environment where many resident abuse interactions are one-on-one." Id.

         Chosen Healthcare asserts that [RN] Mooday, [LPN] Hilker, and [LPN] Cain, who Reagan

  alleges were treated more favorably than him, are not proper comparators because they were not

  subject to the same decisionmakers as him. Id. at 17. Even putting aside the fact that (1) the

  allegation concerning RN Mooday is only supported by "the self-serving allegations in the

  affidavits of [Reagan's] mother (Mercy Hale) and wife (Dara Reagan)" and (2) there are no details

  about "whether the potential abuse was reported to Chosen Healthcare's management and whether

  management concluded abuse occurred." Id. Reagan, they argue, has not shown that RN Mooday

  was subject to his decisionmaker, and he cannot: "Schippers and [ ] Hornstein were no longer

  employed at Chosen Healthcare in July 2019, and [ ] Mace was not involved in any decision on

  whether to take corrective action against [RN] Mooday." Id. As for LPN Hilker, allegations

  concerning her are also missing important details—Reagan "fails to identify the 'Administrator'

  who allegedly decided to not discipline Hilker," for example—and "Schippers and [ ]Hornstein

  were no longer employed at Chosen Healthcare in 2020, and [ ] Mace was not involved in any

  decision on whether to take corrective action against [LPN] Hilker." Id. at 18. Concerning LPN

  Cain, Reagan's "decision makers were not involved in the decision to discipline [LPN] Cain for

  her failure to report resident abuse." Id.

         The Court finds that Reagan's claim may proceed because he has provided sufficient

  evidence to establish a prima facie case of discrimination. Reagan has demonstrated that he was

  meeting Chosen Healthcare's legitimate expectations: before these allegations of abuse against

  him, Reagan had never faced discipline from Chosen Healthcare for any policy violation or




                                                 13
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 14 of 22 PageID #: 573




  allegation of resident abuse and had received positive annual evaluations and several recent pay

  increases (see Filing No. 36-7 at 2; Filing No. 36-18 at 1–3).

         As for the more-contested, fourth element under McDonnell Douglas, Reagan has

  identified a better treated, similarly situated comparator. Ordinarily, "a plaintiff who believes

  another individual is similarly situated must at least show that this comparator (1) dealt with the

  same supervisor, (2) was subject to the same standards, and (3) engaged in similar conduct without

  such differentiating or mitigating circumstances as would distinguish his conduct or the employer's

  treatment of him." Orton-Bell v. Indiana, 759 F.3d 768, 777 (7th Cir. 2014) (quotations omitted).

  "Comparators must have engaged in similar—not identical—conduct to qualify as similarly

  situated." Coleman v. Donahoe, 667 F.3d 835, 850 (7th Cir. 2012) (quotation omitted). "To

  determine whether two employees have engaged in similar misconduct, the critical question is

  whether they have engaged in conduct of comparable seriousness." Id. at 851 (quotation omitted).

  "While similarly situated parties need not be identical in every conceivable way, they must be

  directly comparable to the plaintiff in all material respects." Marnocha v. St. Vincent Hosp. &

  Health Care Ctr., Inc., 986 F.3d 711, 719 (7th Cir. 2021) (quotation omitted).

         Here, no one disputes that Reagan and the female CNA Hale shared a supervisor (Thomas),

  and set of standards. Chosen Healthcare places too fine a point on distinguishing between the

  conduct of Reagan and CNA Hale, who, at least at the summary judgment stage, suffices to serve

  as a suitable comparator. See Howell v. Wexford Health Sources, Inc., 987 F.3d 647, 657 (7th Cir.

  2021) (noting that "a plaintiff typically needs only one comparator to avoid summary judgment or

  judgment as a matter of law") (citation omitted). The allegations against both—resident abuse—

  if proven true, would demonstrate that they both "engaged in conduct of comparable seriousness."

  Coleman, 667 F.3d at 851. Especially relevant here is Chosen Healthcare's treatment of CNA Hale




                                                  14
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 15 of 22 PageID #: 574




  after a fellow CNA reported that she overheard CNA Hale "tell resident to take her shower now or

  she is not getting one." (Filing No. 33-16 at 1.) Though an investigation found that the allegation

  "could not be substantiated" and there were "no concerns" later expressed about CNA Hale by staff

  or residents, the accusation was indeed relayed by another employee—not merely a "he-said-she-

  said" claim of a resident like those involving Reagan. Id.; cf. Coleman, 667 F.3d at 851 ("Where

  a proposed comparator violated the same rule as the plaintiff in an equivalent or more serious

  manner, courts should not demand strict factual parallels."). But instead of terminating the female

  CNA Hale (like was done with the male Reagan), Brannan determined that she merely "needed [to

  be] re-educated on speaking appropriately to residents," required her to complete a "post test"

  following review of the Abuse Policy, and suspended her for a total of four days. Id. at 2. This,

  of course, all followed an earlier complaint against CNA Hale for resident abuse, albeit one that

  was ultimately discredited.

         True, Chosen Healthcare received four accusations of abuse against Reagan in rapid

  succession. But, as described more in depth below, the circumstances surrounding those

  allegations were, at the very least, suspicious (or worse) according to Brannan (see Filing No. 36-

  6 at 1 (Brannan writing in an email that "[t]he allegations being made to surveyors are from

  smokers who have had their privileges reduced," and that "the smokers are out to get [Reagan]

  because they don't like him")). In any event, Chosen Healthcare's Abuse Policy does not

  differentiate discipline based on the timing or numerosity of allegations; instead, it instructs that

  "all alleged violations involving mistreatment, neglect, or abuse" will be reported and investigated

  (Filing No. 33-3 at 4–5) (emphasis added), and Chosen Healthcare's policies state that "[r]esident

  abuse"—a "prohibited behavior[ ]"—"will not be tolerated, at any time." (Filing No. 33-4 at 1)

  (emphasis added). In other words, all instances of resident abuse are considered "of comparable




                                                   15
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 16 of 22 PageID #: 575




  seriousness." Coleman, 667 F.3d at 851. As Chosen Healthcare itself recognized in its briefing,

  "[t]he Abuse Policy does not dictate what action must be taken if an alleged violation cannot be

  substantiated beyond the residents' own statements, nor does it prohibit discipline or termination

  for such violations." (Filing No. 44 at 16.)

         Accordingly, Reagan has put forth enough facts to establish a prima facie case by

  demonstrating that he was meeting Chosen Healthcare's legitimate expectations and that Chosen

  Healthcare treated (at least) CNA Hale more favorably after she engaged in conduct of comparable

  seriousness. See Igasaki, 988 F.3d at 957.

  B.     Pretext

         Chosen Healthcare also contends that it has "provided legitimate, nondiscriminatory

  reasons for discharging" Reagan: "it believed he violated its Abuse Policy after several residents

  accused [Reagan] of abuse." (Filing No. 33 at 11–12 (citing Billups v. Methodist Hoss. of Chicago,

  922 F.2d 1300, 1303 (7th Cir. 1991) ("There is little doubt that the defendant's articulated reason

  is legitimate. Physically abusing an elderly patient is serious misconduct.")).) Relatedly, Chosen

  Healthcare contends that Reagan cannot prove any reason for terminating him was pretextual. Id.

  at 12. "It is not enough," Chosen Healthcare contends, for Reagan "to allege merely that the acts

  for which he was terminated did not occur." Id. (citing Billups, 922 F.2d at 1304). According to

  Chosen Healthcare, the only relevant question is whether it "honestly believed the reasons it has

  offered to explain the discharge." Id. (citing Billups, 922 F.2d at 1304). Here, Reagan does "not

  dispute that residents accused him of abuse," and his "allegation that Chosen Healthcare 'used' the

  resident abuse accusations to terminate his employment is based on pure speculation." Id. at 12–

  13.

         Reagan responds that "the four unsubstantiated allegations of abuse, alleged by three

  residents during a State Audit, who were known to dislike Reagan, whose allegations were


                                                  16
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 17 of 22 PageID #: 576




  discredited by multiple sources, and where the ultimate decision was made by individuals with a

  discriminatory animus towards Reagan, should be viewed as pretext for discrimination." (Filing

  No. 35 at 25-26.) Moreover, Reagan contends that the "cat's paw" theory applies—that is, that a

  subordinate controlled a decisionmaker's determination—when Brannan, "along with assistance

  from Gray and Wells, made the decision to terminate Reagan and Chosen [Healthcare] is

  attempting to rely on Mace, Schippers, and Hornstein in an attempt to weaken Reagan's claims."

  Id. at 26. Specifically, Reagan contends that Brannan "did not like [him] following his gender

  discrimination complaint in 2017" and that Gray and Wells did not like him because of "his gender,

  age, and position of control (i.e. did not have to listen to their demands)." Id. at 27.

         Reagan continues that his "male voice" was designated as "an issue" on three separate

  occasions: (1) in his yearly performance review ((Filing No. 36-18 at 1) (noting that his "male

  voice can sometimes be taken as yelling/arguing")), (2) to Board surveyors (Filing No. 36-3 at 5

  (informing them that Thomas had "talked to" Reagan about his "loud voice")), and (3) in an email

  Brannan sent (Filing No. 36-19 at 1 (describing Reagan as having a "cocky mouth") (Filing No.

  35 at 27). Reagan contends that these "discriminatory opinions," paired with the outsized influence

  of Wells and Gray, Brannan's displeasure based on Reagan's earlier gender complaint, and the

  "State's [a]udit," led to his termination. Id. In short, Chosen Healthcare's "reliance on [Mace,

  Schippers, and Hornstein] is not only wrong but attempts to mitigate the discriminatory animus

  held by multiple Chosen [Healthcare] employees that assisted in Reagan's termination." Id. at 28.

         Reagan goes on to argue that not all four complaints were used in the employment decision,

  noting that Brannan recommended termination "prior to any of the complaints being substantiated,

  and especially prior to any investigation being undertaken" for two of the complaints. Id. at 28–

  29. Additionally, Reagan notes that he had no history of resident abuse: "During his prior




                                                    17
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 18 of 22 PageID #: 577




  employment with Chosen [Healthcare] and again during his most recent employment, his

  background showed no history of abuse." Id. at 29. In contrast, CNA Hale "had three allegations

  of abuse on three different occasions." Id. As for LPN Cain, "she was only 're-educated' with no

  mark of discipline on her record." Id. For her part, RN Mooday "was permitted to leave with no

  discipline after a substantiated allegation." Id. Finally, Chosen Healthcare "went out of [its] way

  not to discipline [LPN Hilker] under the abuse policy." Id. at 29–30.

         Reagan also argues that Chosen Healthcare "is attempting to distort [its] own policy and

  argue that the allegations were made (i.e. substantiated) and therefore [it] 'honestly believed'

  Reagan engaged in abuse." Id. at 30 (citing Odhuno v. Reed's Cove Health & Rehab., LLC, 355

  F. Supp. 3d 1026 (D. Kan. 2018)). The Court, Reagan maintains, should find this "argument

  disingenuous." Id. In any event, Chosen Healthcare's "reliance on 'unsubstantiated' allegations of

  abuse cannot be found to be a legitimate, non-discriminatory basis. Rather, [its] reliance on

  'unsubstantiated' allegations goes against what any reasonable fact finder would do. Residents that

  were known to dislike Reagan alleged the allegations, which were found to be unsubstantiated by

  both the" Board and Chosen Healthcare. Id. at 30–31. Moreover, because "[f]ailure to report

  allegations of abuse/neglect is equal to actual abuse/neglect" under the Abuse Policy, LPN Cain—

  like Reagan—should "have been terminated for failing to report." Id. at 31.

         Reagan argues that "[i]t appears to be common practice in this industry to permit CNAs

  accused of abuse the option to resign in order to avoid discipline." Id. at 31 (collecting cases).

  Because of this practice, Reagan could not "develop[ ] an overwhelming record of female CNAs

  who were not terminated after allegations of abuse to more clearly demonstrate the discriminatory

  treatment." Id. at 32. As argued above, Chosen Healthcare "has shown a pattern of not reporting

  abuse and a pattern of not disciplining female employees in the same fashion as males." Id.




                                                  18
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 19 of 22 PageID #: 578




  Reagan concludes that Chosen Healthcare's "policy notes that only if the allegations are

  'substantiated' will, '[a]ppropriate corrective action be taken." Id. This ambiguity, concerning

  what takes place when allegations are unsubstantiated, "permits Chosen to discriminately apply

  their policy." Id. at 33. As evidenced by the treatment of female employees compared to Reagan,

  Chosen Healthcare "refuses to adhere to [its] own policies and, as a result, hid or manipulated

  evidence to suggest that other instances of abuse and neglect have not occurred, when, in reality,

  they have occurred and instead [have] been given another name." Id.

         In reply, Chosen Healthcare argues that it "has articulated a legitimate, nondiscriminatory

  reason for [Reagan]'s termination, resident abuse." (Filing No. 44 at 19.) It asserts "undisputed

  evidence shows that all four resident abuse allegations against [Reagan] could not be substantiated

  beyond the resident."      Id. (emphasis in original).    Indeed, Reagan "agreed that [Chosen

  Healthcare] may ultimately believe a resident over an employee and choosing to believe a

  resident's word is not discriminatory." Id. Discrimination cannot be inferred when "Chosen

  Healthcare chose not to take the risk of continuing to employ someone who multiple residents

  accused of abuse." Id.

         As for Reagan's cat's paw theory—that Brannan, Gray, and Wells controlled the

  decisionmakers into terminating him—Chosen Health argues that Reagan has provided no

  requisite underlying evidence of subordinate animus. Id. (citing Johnson v. Koppers, Inc., 726

  F.3d 910, 914 (7th Cir. 2013)). First, Reagan only relies on his own testimony to support that

  Brannan did not like him following a 2017 complaint concerning gender discrimination, yet "it is

  unclear how this is evidence of discriminatory animus against individuals because of their gender."

  Id. at 20. As for Gray and Wells, Reagan again "only points to his subjective beliefs about [their]

  motives and intentions." Id. Chosen Healthcare concludes that Reagan's "cat's paw theory fails as




                                                  19
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 20 of 22 PageID #: 579




  he cannot even meet the first requirement of showing the alleged biased subordinate harbored

  discriminatory animus, much less that it was the proximate cause for his termination." Id.

         Though Chosen Healthcare has articulated a legitimate, nondiscriminatory reason for his

  termination—that is, that they acted as a result of resident abuse allegations—Reagan has shown

  that this proffered explanation is a pretext.

         To show this reason is pretextual, [a plaintiff] must present evidence suggesting
         that the employer is dissembling. The question is not whether the employer's stated
         reason was inaccurate or unfair, but whether the employer honestly believed the
         reasons it has offered to explain the discharge. It is not the court's concern that an
         employer may be wrong about its employee's performance, or may be too hard on
         its employee. Rather, the only question is whether the employer's proffered reason
         was pretextual, meaning that it was a lie.

         To meet this burden, [a plaintiff] must identify such weaknesses, implausibilities,
         inconsistencies, or contradictions in [a defendant's] asserted reason that a
         reasonable person could find [it] unworthy of credence. . . . [I]f the stated reason,
         even if actually present to the mind of the employer, wasn't what induced him to
         take the challenged employment action, it was a pretext.

  Coleman, 667 F.3d at 852–53 (quotations omitted). In his effort to defeat summary judgment,

  Reagan does, as Chosen Healthcare notes, lean heavily upon his own unsupported, conclusory

  deposition testimony. See Bordelon v. Bd. of Educ. of the City of Chicago, 811 F.3d 984, 989 (7th

  Cir. 2016) (noting "that the evidence supporting a factual assertion must represent admissible

  evidence. Conclusory statements, not grounded in specific facts, are not sufficient to avoid

  summary judgment. Rule 56 demands something more specific than the bald assertion of the

  general truth of a particular matter; rather, it requires affidavits that cite specific concrete facts

  establishing the existence of the truth of the matter asserted") (quotations and citations omitted).

         But that is not all the evidence he musters. Apart from explicit references to Reagan's

  gender in regard to his performance by Thomas in a performance review (see Filing No. 36-18 at

  1), in a pre-termination email that included Hornstein, Brannan explained that "[t]he allegations

  being made to surveyors are from smokers who have had their privileges reduced," and that "the


                                                   20
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 21 of 22 PageID #: 580




  smokers are out to get [Reagan] because they don't like him." (Filing No. 36-6 at 1.) With these

  statements, Brannan outwardly admits that he does not believe the complaints against Reagan to

  be true; rather, he supposes they were ginned up by residents to exact revenge upon the tobacco-

  policy-enforcing Reagan (who, recall, maintains he was picked for this role because he was a man).

  Though Brannan may not have had decision-making power as to Reagan's continued employment,

  he apprised Hornstein—a decisionmaker—of his leery views about the complaints. A jury could

  view this communication as undermining Chosen Healthcare's contention that the decision to

  terminate Reagan's employment was sincerely predicated upon the abuse allegations, as it tends to

  show incredulity toward their veracity: did Chosen Healthcare "honestly believe" its reason for

  terminating Reagan? With evidence that Hornstein directly received this message, the Court need

  not even resort to any cat's paw inquiry to answer that question. Thus, Reagan has identified "such

  weaknesses, implausibilities, inconsistencies, or contradictions in [Chosen Healthcare's] asserted

  reason that a reasonable person could find [it] unworthy of credence." Coleman, 667 F.3d at 852.

           Moreover, "[w]here the plaintiff argues that an employer's discipline is meted out in an

  uneven manner, the similarly-situated inquiry dovetails with the pretext question. Evidence that

  the employer selectively enforced a company policy against one gender but not the other would

  go to both the fourth prong of the prima facie case and the pretext analysis." Id. at 858. 4 Here, as

  explained above, Reagan has provided adequate evidence to show that Chosen Healthcare "meted

  out" discipline in an uneven manner, considering the differing treatment between Reagan and CNA

  Hale following similar allegations of resident abuse. All told, when asked "whether the employer


  4
    This blurring, of course, underscores the Seventh Circuit's explanation that, despite McDonnell Douglas' helpful
  framework, the sole "determinative question in discrimination cases is 'whether the evidence would permit a
  reasonable factfinder to conclude that the plaintiff's race, ethnicity, sex, religion, or other proscribed factor caused the
  discharge or other adverse employment action.'" Igasaki, 988 F.3d at 958 (quoting Ortiz, 834 F.3d at 765). Here, the
  answer is yes. See Ortiz, 834 F.3d at 764 (7th Cir. 2016) ("All evidence should be considered together to understand
  the pattern it reveals.").



                                                              21
Case 1:19-cv-03794-TWP-MG Document 67 Filed 09/13/21 Page 22 of 22 PageID #: 581




  honestly believed the reasons it has offered to explain the discharge," id., a reasonable jury, armed

  with the evidence provided by Reagan, could answer no. Because Reagan has provided sufficient

  evidence to create a genuine issue of fact as to whether Chosen Healthcare's asserted reason for

  terminating him was pretextual, this case's resolution is not suited for summary judgment.

                                    IV.        CONCLUSION

         For the reasons discussed above, the Court DENIES Chosen Healthcare's Motion for

  Summary Judgment (Filing No. 32).

         SO ORDERED.

  Date: 9/13/2021



  DISTRIBUTION:

  Andrew Dutkanych, III
  BIESECKER DUTKANYCH & MACER LLC (Indianapolis)
  ad@bdlegal.com

  Taylor Jon Ferguson
  BIESECKER DUTKANYCH & MACER LLC (Indianapolis)
  tferguson@bdlegal.com

  Donald E. English, Jr.
  JACKSON LEWIS P.C.
  donald.english@jacksonlewis.com

  Mary M. McCudden
  JACKSON LEWIS P.C.
  2800 Quarry Lake Drive, Suite 200
  Baltimore, MD 21209

  Robert F. Seidler
  JACKSON LEWIS PC (Indianapolis)
  robert.seidler@jacksonlewis.com




                                                   22
